DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
1)	On page 1, in paragraph 0001, line 2:  “XXXXXXXX” should be changed to 
--10,959,534--.
2)	On page 3, in paragraph 0013, lines 3 & 5:  The term “positioned” should be changed to --position--.
3)	On page 10, in paragraph 0040, line 2:  The number “3” should be changed to 
--2--. 
4)	On page 13, in paragraph 0049, line 6:  The term “later” should be changed to 
--lateral--.
5)	On page 13, in paragraph 0050, line 2:  The term “bladder” should be changed to 
--bladders--.
Appropriate correction is required.


Claim Objections
Claims 3, 5, 7, 10 and 12 are objected to because of the following informalities:
1)	In claim 3, line 1 and in claim 5, line 1:  The term “panel” should be changed to 
--flap--.
2)	In claim 7, line 1:  The number “2” should be changed to --6-- (in order to provide proper antecedent basis for the limitation of the “sixth oblique angle”).
3)	In claim 7, lines 2 & 3:  The first instance of the term “panel” should be changed to --flap--.
4)	In claim 10, line 3 and in claim 12, line 2:  The term “positioned” should be changed to --position--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 

11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13-16 of U.S. Patent No. 10,959,534 to Soreefan et al. in view of U.S. Patent No. 6,012,186 to Soltani et al.  Claims 1-10 and 13-16 of U.S. Patent No. 10,959,534 to Soreefan et al. are considered to disclose all of the limitations as recited in claims 1-14 except for an air source coupled to the first bladder to inflate and deflate the first bladder, wherein the air source comprises a blower.  Soltani et al. provide the basic teaching of a head elevation apparatus configured to be positioned under a mattress (12), the apparatus comprising a base panel (34), a top panel (30) positioned on the base panel, a first bladder (64 or 66) positioned between the top panel and the base panel, and an air source (90) coupled to the first bladder to inflate and deflate the first bladder, wherein the air source comprises a blower (see Figures 2-5; column 5, lines 35-65; column 6, lines 11-24 & 62-67; column 7, line 1; column 9, lines 17-67 and column 10, lines 1-12).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the head elevation apparatus of claims 1-10 and 13-16 of U.S. Patent No. 10,959,534 to Soreefan et al. with an air source coupled to the first bladder to inflate and deflate the first bladder, wherein the air source comprises a blower, since the use of an air source as well as this type of air source for inflating and deflating the bladder of a mattress head elevation apparatus has long been known in the art as taught by Soltani et al.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3418072 A1 to Kueng et al.  With respect to claim 1, Kueng et al. show the claimed limitations of a head elevation apparatus configured to be positioned under a mattress, the apparatus comprising:  a base panel (11, 15, 20, 32), a top panel (10, 13, 18) positioned on the base panel, the top panel comprising:  a center panel (10) hingedly coupled to the base panel (via elements 12-21), an upper flap (18) hingedly coupled to the center panel, and a lower flap (13) hingedly coupled to the center panel, a first bladder (33.1) positioned between the center panel (10) and the base panel (11, 15, 20, 32), and an air source coupled to the first bladder to inflate and deflate the first bladder (as described in the Abstract; the first paragraph on page 5; and in the second paragraph on page 6), wherein the center panel (10) is configured to move between a 

collapsed position (as shown in Figure 9) and a raised position (as shown in Figure 7) relative to the base panel (11, 15, 20, 32) when the first bladder (33.1) is inflated and deflated, and wherein, when the center panel (10) is moved to the raised position (as shown in Figure 7), the upper flap (18) and the lower flap (13) rotate relative to the center panel (also as described in the second and third paragraphs on page 13 and on page 14).
With respect to claim 10, the reference further discloses a condition wherein the base panel (11, 15, 20, 32) includes a lower panel (11) and an upper panel (32), the upper panel being hingedly coupled to the lower panel (via elements 14-16 and 19-21) and configured to move between a retracted position (as shown in Figure 9) and an extended position (as shown in Figure 7) (also as described in the second and third paragraphs on page 13).
With respect to claim 13, the reference also teaches the use of a second bladder (33.2) positioned between the upper panel (32) and the lower panel (11), the second bladder being inflatable and deflatable to move the upper panel between the retracted position (as shown in Figure 9) and the extended position (as shown in Figure 7) (also as described in the second paragraph on page 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kueng et al. ‘072 in view of Soltani et al. ‘186.  Kueng et al. do not specifically disclose a condition wherein the air source comprises a blower.  Soltani et al. provide the basic teaching of a head elevation apparatus configured to be positioned under a mattress (12), the apparatus comprising a base panel (34), a top panel (30) positioned on the base panel, a first bladder (64 or 66) positioned 

between the top panel and the base panel, and an air source (90) coupled to the first bladder to inflate and deflate the first bladder, wherein the air source comprises a blower (see Figures 2-5; column 5, lines 35-65; column 6, lines 11-24 & 62-67; column 7, line 1; column 9, lines 17-67 and column 10, lines 1-12).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the head elevation apparatus of Kueng et al. with an air source which comprises a blower, since the use of this type of air source for inflating and deflating the bladder of a mattress head elevation apparatus has long been known in the art as taught by Soltani et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Soreefan et al. ‘222, Soreefan et al. ‘784, Davis ‘005, Leventhal et al. ‘172, Leventhal et al. ‘425, Davis ‘900, Leventhal et al. ‘387, Leventhal et al. ‘386, Davis ‘959, Brown ‘115, Bergersen ‘964, Palmer, Jr. et al. ‘150, Heaton et al. ‘288, Hunt et al. ‘968, Williamson ‘731, Renggli et al. ‘348, Zur ‘620, Cary et al. ‘988, Zur ‘906, Bartz ‘573, Calvin ‘723, Nunlist ‘182 and Soreefan et al. ‘925.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673